IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


S.P.,                                           : No. 714 MAL 2020
                                                :
                      Petitioner                :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
               v.                               :
                                                :
                                                :
B.S.,                                           :
                                                :
                      Respondent                :


                                        ORDER



PER CURIAM

        AND NOW, this 25th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.